Citation Nr: 0319329	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  97-17 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted that 
is sufficient to reopen a claim of entitlement to service 
connection for bipolar disorder.

2.  Whether new and material evidence has been submitted that 
is sufficient to reopen a claim of entitlement to service 
connection for sleep apnea.

3.  Whether new and material evidence has been submitted that 
is sufficient to reopen a claim of entitlement to service 
connection for fractures of the feet with degenerative 
changes.

4.  Whether new and material evidence has been submitted that 
is sufficient to reopen a claim of entitlement to service 
connection for cervical and lumbar spine fractures with 
degenerative changes.

5.  Whether new and material evidence has been submitted that 
is sufficient to reopen a claim of entitlement to service 
connection for venous insufficiency.

6.  Whether new and material evidence has been submitted that 
is sufficient to reopen a claim of entitlement to service 
connection for degenerative changes of the thoracic spine, 
both knees and hips.


REPRESENTATION

Appellant represented by:	Donald G. Peterson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty for training with the United 
States Marine Corps Reserve from June 1957 to December 1957 
and served on periodic inactive duty for training until 
January 1964.  From January 1964 to May 1965, the appellant 
served on periodic inactive duty for training with the 
District of Columbia National Guard.  

This matter was last before the Board of Veterans' Appeals 
(the Board) in August 1998,  on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).  Upon its last review, the Board 
found that the appellant had submitted new and material 
evidence that was sufficient to reopen the claims at issue, 
which were denied in July 1993 and were not appealed.  
Following reopening of the claims, the Board denied the 
appeal as to all claims on their merits.  The appellant 
sought review of the Board's decision by the United States 
Court of Appeals for Veterans Claims (the Court).  In May 
2001, the Court vacated the Board's August 1998 decision in 
whole, and remanded the appeal to the Board for 
readjudication under the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  

Among other directives, the VCAA eliminated the former 
statutory requirement that claims be well grounded; expanded 
the duty of VA to notify claimants and their representatives 
with respect to providing requisite evidence; and enhanced 
VA's duty to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Subsequent 
decisions the Court have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In September 2002, the Board undertook additional development 
with respect to the issues listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) [codified at 38 C.F.R. § 19.9(a)(2) 
(2002)].  The development actions requested by the Board have 
been completed and have resulted in the acquisition of 
duplicate and confirmatory copies of (1) the appellant's 
report of separation from the Armed Forces of the United 
States [DD Form 214], reflecting active service from 5 June 
1957 to 4 December 1957; (2) a document dated 16 November 
1990, reflecting the appellant's entitlement to the 
"Organized Marine Corps Reserve Medal" and the "Marksman 
Rifle Badge;" and (3) a record of service document.  Those 
records have been associated with the appellant's VA claims 
folder.  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (the Federal Circuit), in Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304 (Fed. Cir. May 1, 2003) (DAV), held that 38 
C.F.R. § 19.9(a)(2) was invalid because, in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of the right 
to initial consideration of the evidence by the RO.  The 
Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii) 
[requiring the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice"] was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

In the instant case, the appellant has not waived his right 
to have the additional evidence considered initially by the 
RO.  A remand of the case is therefore required to comply 
with the holding of the Federal Circuit in DAV.  

In addition, the appellant has not been specifically advised 
in accordance with the VCAA, as interpreted by the Court in 
Quartuccio, supra, as to what evidence would substantiate his 
claim, and if existent, which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.  

In the DAV decision, the Federal Circuit held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C. 
§ 5103(b).  Thus, if the record has a procedural defect with 
respect to the notice required under the VCAA, this may no 
longer be cured by the Board.  Accordingly, the Board must 
also remand the case to the RO because the record does not 
show that he was provided adequate notice under the VCAA and 
the Board is without authority to do so.  


REMAND

In order to give the appellant every consideration with 
respect to the present appeal, this matter is REMANDED for 
the following:

1.  The RO will advise the appellant 
and his representative as to what 
evidence would substantiate his 
claim, in accordance with the 
provisions of the VCAA.  In so doing, 
the RO will specifically allocate the 
responsibility for obtaining such 
evidence between itself and the 
appellant.    

2.  The RO should review and 
readjudicate the appellant's claims, 
taking into consideration any 
evidence which has been added to the 
record since its last decision.  If 
any such action does not resolve the 
claim, the RO shall issue the 
appellant a Supplemental Statement of 
the Case.  Thereafter, the case 
should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to cooperate in these 
efforts, including reporting for any scheduled examinations 
without good cause may result in the claim being considered 
on the evidence now of record or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



